Quinn-Brintnall, J.*
(concurring) — A father inappropriately touched his daughter and his family disintegrated. The matter was reported to law enforcement for prosecution and criminal charges were filed. The mother filed for dissolution of the couple’s marriage and sought a domestic violence protection order prohibiting the father from having contact with her and the couple’s children.
¶35 At the hearing on the petition for a protection order, the father objected to the commissioner’s consideration of the daughter’s hearsay allegations. He argued that the court could not consider his daughter’s statements without first allowing him to cross-examine her. The commissioner overruled the objection, expressing concern that permitting the father to cross-examine his daughter might have an adverse effect on the parallel criminal prosecution. The commissioner considered the father’s and mother’s evidence, including the daughter’s sworn declaration, and issued the protection order.
¶36 I agree with the majority that ER 1101(c)(4) allows a court to consider hearsay in deciding whether to issue domestic violence protection orders under chapters 10.14 and 26.50 RCW. I also agree that chapter 26.50 RCW does not provide a right of cross-examination in these proceedings. Further, I agree that Clifford Gourley received sufficient due process during the protection order proceedings at issue here.
*473¶37 I respectfully write separately for two reasons. First, to express my concern with the commissioner’s consideration of the impact N. Gourley’s testimony might have on the pending criminal charges and his suggestion that the prosecutor should be present during the protection order hearing and second, to explore further the limits of the due process right to confrontation the dissent seeks to create.
¶38 Although courts with pending simultaneous proceedings must be mindful of the dangers and confusion caused by inconsistent orders,6 the commissioner’s responsibility here was to employ those procedures necessary to fairly adjudicate the protection order petition before him without regard to the impact such procedures might have on a related but collateral criminal proceeding. Requiring the prosecutor to attend protection order proceedings undermines the purpose of the statute. That purpose is to provide a simple direct process for victims of domestic violence to access the court and obtain the court’s protection. Delaying a contested protection order hearing until a prosecutor can appear delays a domestic violence victim’s access to justice and the court’s protection. In my view, the better practice when faced with this situation is to first issue a temporary protection order under RCW 26.50.070 if the petitioner alleges that “irreparable injury” is imminent and then transfer to the judge assigned the criminal case the more long term issue of restricting a criminal defendant’s contact with family or household members, alleged victims, or potential witnesses. If the commissioner had followed that practice here, the judge hearing the criminal proceeding could have decided whether to issue a no-contact order prohibiting Gourley from contacting N., as the accuser, and other family members, as potential witnesses, during the pendency of the criminal case as a condition of release. CrR 3.2(d)-(e), (i)-(Z). I note that in these proceed*474ings, the terms of a defendant’s release can be amended at any time and that, in setting the terms of release, the court has the authority to consider hearsay and the defendant has no right to compel or cross-examine witnesses. See CrR 3.2(m); ER 1101(c)(3); see also State v. Kelly, 60 Wn. App. 921, 928, 808 P.2d 1150 (1991) (terms of pretrial release reviewed for abuse of discretion).
139 The second reason I write is to emphasize that the constitutional right of confrontation is explicitly limited to criminal prosecutions. U.S. Const, amend. VI; Wash. Const. art. I, § 22. It seems to me that if the framers intended this right to broadly reach the civil realm, they would not have so limited the constitutional text. We should thus be reluctant to find a due process right of confrontation in civil proceedings. When we do, it should be narrowly drawn, recognizing the competing interests of all the litigants involved. We must be wary of expansively creating rights that marginalize the Sixth Amendment to the United States Constitution and article I, section 22 of the Washington Constitution, and unintentionally limit the legitimate rights of other parties in civil proceedings, particularly where, as here, the State is not a party to the civil action.
¶40 The essence of due process is that a party in jeopardy of losing a constitutionally protected interest be given a meaningful opportunity to be heard. Mathews v. Eldridge, 424 U.S. 319, 333, 348, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976). “[T]he hearing required is only one ‘appropriate to the nature of the case.’ ” Smith v. Org. of Foster Families for Equal. & Reform, 431 U.S. 816, 848, 97 S. Ct. 2094, 53 L. Ed. 2d 14 (1977) (quoting Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 313, 70 S. Ct. 652, 94 L. Ed. 865 (1950)). “ ‘ “[D]ue process,” unlike some legal rules, is not a technical conception with a fixed content unrelated to time, place and circumstances.’ ” Gilbert v. Homar, 520 U.S. 924, 930, 117 S. Ct. 1807, 138 L. Ed. 2d 120 (1997) (quoting Cafeteria & Rest. Workers Union v. McElroy, 367 U.S. 886, 895, 81 S. Ct. 1743, 6 L. Ed. 2d 1230 (1961)). “ ‘[D]ue process is flexible and calls for such procedural protections as the *475particular situation demands.’ ” Gilbert, 520 U.S. at 930 (alteration in original) (quoting Morrissey v. Brewer, 408 U.S. 471, 481, 92 S. Ct. 2593, 33 L. Ed. 2d 484 (1972)).
¶41 Here, the procedures the dissent would grant a respondent in protection order hearings are neither narrow nor flexible. They are nothing short of those protections required in a full criminal trial. In this case, the dissent would hold that Gourley had a constitutional right to cross-examine not only the petitioner, Kimberly Gourley, but N., the couple’s other children, the investigative officer, the social worker, N.’s personal counselor, and maybe N.’s friend and the friend’s father, to whom N. had disclosed the abuse. Beyond Gourley’s case, the dissent would extend this broad trial right to any proceeding infringing on a parent’s “right to live in his own home and the right to the care, custody, and control of his children.” Dissent at 480.7 Logically, such a rule would force courts to require that children, among others, testify in any case in which contact, including custody and visitation, is at issue. I cannot concur in the creation of what I perceive to be new due process rights for the respondent in a civil domestic violence protection action.
¶42 To assess the appropriate level of due process that is constitutionally required, it is first necessary to consider the nature of a protection order hearing. We must consider not only the respondent’s interests in protection order proceedings, but the petitioner’s and government’s interests as well. Mathews, 424 U.S. at 335. In my opinion, the dissent’s analysis minimizes the State’s interests and largely ignores the separate, independent interests of the petitioner and the children seeking court protection. The *476State has a compelling interest in protecting the victims of domestic violence and abuse. See Schall v. Martin, 467 U.S. 253, 264, 104 S. Ct. 2403, 81 L. Ed. 2d 207 (1984). Likewise, those seeking court protection have a separate and independent right not to be revictimized by those they fear and seek protection from. Those who seek protective orders often face many hurdles just getting to the courtroom, let alone in securing the order. See Laws of 1993, ch. 350, § 1 (legislature’s findings under RCW 26.50.035 on domestic violence and obstacles to securing protection orders); In re Marriage of Barone, 100 Wn. App. 241, 247, 996 P.2d 654 (2000). Petitioners are generally pro se, in need of immediate help, and unable to endure a lengthy trial-like proceeding. Those who initiate protection order proceedings are likely to experience a deterioration in their relationship with the person from whom they seek protection. In light of these issues and many others, the government has a compelling interest in protection order proceedings that are flexible and accessible, ensuring that petitioners are not discouraged from seeking such orders.
¶43 Turning to the facts of this case, Gourley deposed the petitioner, his wife, and he challenged her allegations and her assessment of N.’s accusations. Gourley did not ask the commissioner to appoint a guardian ad litem (GAL) in the protection order proceeding. As an independent officer of the court, a GAL could have interviewed the Gourley children and reported to the court. See RCW 26.12.010, .175. The commissioner had Gourley’s declaration that was consistent with, though less inculpatory than, the admissions he made to law enforcement about inappropriately touching N.’s breasts on numerous occasions. And Gourley’s admissions to law enforcement were consistent with N.’s allegations.
¶44 The court’s protection order was not permanent. It was for one year, as limited by RCW 26.50.060, and importantly, the issuing court ordered that it be subject to immediate revision by the court hearing the dissolution action. The commissioner recommended that the judge *477handling the couple’s dissolution appoint a GAL to assist the court in deciding visitation and custody issues. Gourley had the opportunity for nearly immediate additional hearings to provide new evidence concerning the risk he posed to his wife and children and to modify the protection order accordingly.
¶45 In my view, the statutes and court rules governing issuance of domestic violence protection orders adequately protected Gourley’s due process rights, and I concur with the majority opinion affirming the decision of the Court of Appeals in this case.
¶46

 Judge Christine Quinn-Brintnall is serving as a justice pro tempore of the Supreme Court pursuant to Washington Constitution article IV, section 2(a).


 See RCW 26.50.160 (requiring courts to input all relevant information in the judicial information system database for causes involving protection orders, antiharassment orders, third-party custody, parentage, and marital dissolution; this database seeks “[t]o prevent the issuance of competing protection orders in different courts and to give courts needed information for issuance of orders”).


 In this case, the respondent, Gourley, is the child’s biological father. But the dissent’s reliance on Mathews appears to grant all respondents in protection order proceedings the same compulsory process and confrontation rights. Protection orders are often sought by a biological parent seeking to restrain continued contact with a stepparent or live-in partner who has not legally adopted the child. Importantly, in my view, but for their relationship to the child’s parent, these individuals would have no constitutionally protected right to contact with the child over the parent’s objection and, therefore, a heightened due process standard should not apply in these protection order proceedings.